Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on August 22, 2022. 

2. Claims 1 and 3-20 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
35. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “obtaining first time-series data corresponding to the first model and second time-series data corresponding to the second model, wherein the first time-series data comprises error detection data associated with an operational error of a first object in the first model; simulating the first and second models using at least a portion of the error detection data and the second time-series data; and generating user interface data that, when rendered by a user device, causes the user device to display a graphical user interface comprising a first panel, a second panel, and a toggle button, wherein the first panel depicts a result of the simulation of the first and second models, wherein the second panel depicts the first object and a second object corresponding to the first model and an indication of a physical relationship between the first and second objects, wherein the toggle button, when selected, switches the graphical user interface between an editing mode and a viewing mode, and wherein at least one of the first object or the second object is editable in the editing mode, wherein the method is performed using one or more processors,” in independent claims 1 and 19, and


“obtaining first time-series data corresponding to the first model and second time- series data corresponding to the second model; simulating the first and second models using at least a portion of the first time- series data or the second time-series data; and generating user interface data that, when rendered by a user device, causes the user device to display a graphical user interface comprising a first panel and a second panel, wherein the first panel depicts a result of the simulation of the first and second models, wherein the second panel depicts a plurality of objects corresponding to the first model, wherein the plurality of objects comprises a first object, wherein the second panel depicts an indication of an event associated with the first object, and wherein the event comprises one of a weather event, a deferral event, or a maintenance event,” in independent claim 20, which are not found in the prior art of record.

Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

NPL to Kali et al. discloses processing Multi-Input Multi-Output (MIMO) nonlinear Systems with unknown dynamics, using Sliding Mode with Time Delay Control (SMTDC) by combining a Sliding Mode Control (SMC) with saturation (sat) function and Time Delay Control (TDC). This method (SMTDC), allows chattering reduction on control inputs and estimates the amounts of unknown or unmodeled nonlinear dynamics and unexpected uncertainties.

US 10,113,408 to Pobedinski et al. discloses functioning of the simulation set up can then be conducted using one of a plurality of control modes, including an operating mode and a simulating mode. The control system can switch from the operating mode to the simulating mode for simulated interaction with the setup.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192